                                                                                          FILED
                                                                                 2019 Dec-02 PM 01:18
                                                                                 U.S. DISTRICT COURT
                                                                                     N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                        MIDDLE DIVISION

ARMANDO CARPIO,                           )
                                          )
       Plaintiff,                         )
                                          )
v.                                        )    Case No. 4:19-cv-01161-AKK-JHE
                                          )
DHS/ICE, et al.,                          )
                                          )
       Defendants.                        )

                          MEMORANDUM OPINION
      On November 5, 2019, the magistrate judge entered a report recommending

that this action be dismissed without prejudice for failure to prosecute. Doc. 12.

Although the plaintiff was advised of his right to file specific written objections

within fourteen days, he has failed to respond to the report and recommendation.

      Having carefully reviewed and considered de novo all the materials in the

court file, including the report and recommendation, the magistrate judge’s report is

hereby ADOPTED and the recommendation is ACCEPTED.                    This action is

therefore due to be dismissed without prejudice for failure to prosecute.

      A final judgment will be entered.

      DONE the 2nd day of December, 2019


                                       _________________________________
                                                ABDUL K. KALLON
                                         UNITED STATES DISTRICT JUDGE
2
